PER CURIAM.
This is an appeal from a final judgment entered upon a jury verdict in favor of a real estate broker (Morris Kroop, Inc.) against a seller (Helen G. Rechtschaffer) and buyer (Meyer Kotler) of certain real estate for a brokerage commission allegedly due based on a sale of real estate, as well as for other claims grounded upon an alleged tortious interference with the broker’s contract to sell the realty in question. We reverse the judgment appealed from because the evidence is uncontradicted that the broker herein was in no way the procuring cause of the real estate sale. The sale was separately negotiated between the seller and the buyer with no assistance from the broker who had previously worked under an expired non-exclusive listing on the property which did not preclude such a transaction. Accordingly, the broker was not entitled to a commission or any recovery on his other causes of action. Shuler v. Allen, 76 So.2d 879 (Fla.1955); Dixson v. Kattel, 311 So.2d 827 (Fla. 3d DCA 1975); Symon v. Jay Rolfe Davis, Inc., 245 So.2d 278 (Fla. 4th DCA 1971). The judgment herein is reversed and the cause remanded to the trial court with directions to enter appropriate judgments in favor of the appellants herein.
Reversed.